UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 10, 2017 REACTIVE MEDICAL INC. (Exact name of registrant as specified in its charter) Nevada 333-199213 33-1220924 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 29 Fitzwiliam Street Upper, Dublin 2 Ireland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code +353 (1) 443 3527 KNIGHT KNOX DEVELOPMENT CORP. (Former name or former address, if changed since last report.)
